Citation Nr: 9926997	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1958 to July 
1960.

Service connection for a back condition was denied by rating 
decisions in November 1971 and November 1973 on the basis 
that no back condition was shown by the evidence of record.  
The veteran was notified of those determinations and did not 
appeal.  

In February 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a disorder 
described simply as "back pain."  The veteran was notified 
of that decision in a letter dated in March 1996, but he did 
not appeal.  

In a July 1997 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
service connection claim and this appeal ensued.  

Also previously on appeal was the issue of an increased 
rating for postoperative residuals of left foot surgery.  The 
RO issued the veteran a statement of the case concerning that 
issue, but in August 1997 the veteran wrote the RO indicating 
that he was satisfied with the increased rating assigned by 
the RO for that disability and stating that he wanted to 
continue his appeal only on the issue relating to a back 
condition.  

The Board accepts the veteran's withdrawal of the increased 
rating issue, despite the veteran's representative's July 
1998 Informal Hearing Presentation comments regarding the 
issue.  Hence, that issue will not be addressed further.  

The veteran has not requested a hearing.  


REMAND

The question before the Board is whether the veteran has 
submitted new and material evidence sufficient to reopen a 
previously denied claim.  It is noted that the United States 
Court of Appeals for Veterans Claims (the Court), in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), defined the 
criteria for reopening a previously denied claim.  The Court 
held that with respect to the newly submitted evidence, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Colvin, at 
174.

In the case at hand, the RO clearly relied on the Colvin test 
in determining that new and material evidence had not been 
submitted.  Both the July 1997 rating action and the July 
1997 SOC contain the following language:

To justify a reopening of a claim on the basis of 
new and material evidence, there must be a 
reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both 
new and old, would change the outcome.  There is 
no reasonable possibility that the new evidence 
submitted in connection with the current claim 
would change our previous decision.

The Board notes, however, that in a recent decision, Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans' benefits.

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the court's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Hodge, supra.

While the RO cannot be criticized for relying on Colvin, in 
view of this recent decision by the Federal Circuit, the 
veteran's application to reopen the previously denied claim 
for service connection for the low back disability must be 
Remanded for a determination as to whether the evidence 
submitted by the veteran is "material" as defined under 
38 C.F.R. § 3.156(a) (1998), rather than under Colvin. 

The case is consequently REMANDED for the following actions:

1.  The RO should re-adjudicate the issue 
of whether new and material evidence has 
been submitted sufficient to reopen the 
claim for entitlement to service 
connection for a low back disability.  In 
light of the Hodge decision, the RO 
should consider whether the evidence 
submitted by the veteran is "new and 
material" as defined under 38 C.F.R. 
§ 3.156(a) (1998), rather than under the 
standard set forth in Colvin.  

2.  If action taken remains adverse to 
the veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case and 
they should be afforded an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



